Citation Nr: 9900801	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the right thumb secondary to the service-connected 
right knee disorder.

2.  Entitlement to service connection for residuals of an 
injury of the right shoulder secondary to the service-
connected right knee disorder.

3.  Entitlement to service connection for residuals of an 
injury of the right foot secondary to the service-connected 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran served on active duty from December 1943 to May 
1945.

This appeal arose from a March 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.  This decision was confirmed by a rating 
action issued in September 1996.  In July 1997, the Board of 
Veterans' Appeals (Board) remanded the issues noted above for 
additional development.  The veteran was notified of the 
continued denials of his claims by a Supplemental Statement 
of the Case issued in June 1998.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his right thumb, right 
shoulder and right foot disorders were incurred after 
suffering falls related to his service-connected right knee 
disability.  Therefore, he believes that service connection 
should be awarded.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the veterans claims for service 
connection.


FINDING OF FACT

The veterans right thumb, right shoulder and right foot 
disorders are not etiologically related to his service-
connected right knee disability.


CONCLUSION OF LAW

The veterans right thumb, right shoulder and right foot 
disorders are not proximately due to or the result of his 
service-connected right knee disability.  38 U.S.C.A. 
§§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

FACTS

The veterans service medical records make no reference to 
any complaints of or treatment for right thumb, right 
shoulder or right foot injuries.

In April 1970, the veteran submitted a lay statement which 
indicated that he was injured in October 1969 when his leg 
buckled, causing him to stub his toe.  The statement 
indicated that he subsequently developed an infection.

VA outpatient treatment records indicated that the veteran 
had fallen in January 1991 after slipping on some ice.  A 
piece of ice punctured the right thumb interphalangeal joint.  
On January 16, 1991, his thumb was noted to extremely 
swollen, with blister-like bubbles on it which were draining.  
The assessment was cellulitis of the right thumb.  In 
February 1991, an x-ray showed no evidence of osteomyelitis.  
The examiner suspected an old abscess which was draining 
spontaneously and was already improving.  By March 19, 1991, 
the swelling was noted to have decreased.  On March 22, he 
also complained of right foot swelling.

In February 1995, the veteran was examined by VA.  He 
indicated that he had fallen countless times over the last 10 
to 15 years.  He expressed his belief that these falls were 
mainly due to dizziness and, to a lesser degree, to right 
knee instability.  He indicated that he had fallen and 
injured his right toe and right shoulder 15 years ago.  
Significantly, no undue laxity of the right knee was noted.  
An x-ray of the right thumb noted that the interphalangeal 
joint was completely fused in an extended position.  The 
examination of the right shoulder noted that it was normal in 
appearance, with marked tenderness over the acromioclavicular 
(AC) joint on palpation; there was a lesser degree of 
tenderness over the anterior shoulder region.  Active 
elevation was to 135 degrees and external rotation was to 35 
degrees.  The impingement sign was negative and there was 
pain to compression over the AC joint.  An x-ray revealed 
marked AC joint arthritis and complete loss of the articular 
cartilage with osteophytes.  The examination of the right 
foot noted that it was normal in appearance, with tenderness 
over the little toe proximal interphalangeal (PIP) joint.  
There were no other areas of tenderness.  Range of motion was 
full and he was neurovascularly intact.  An x-ray revealed a 
possible old PIP joint intraarticular fracture with 
degenerative joint disease (DJD).  The diagnoses were right 
thumb arthrodesis secondary to trauma three years ago; right 
shoulder arthritis, which could be consistent with age or may 
or may not be related to a fall 15 years ago; and right 
little toe PIP DJD secondary to a fall 15 years ago.  The 
examiner again noted the veterans assertion that his falls 
were more related to his vertigo than to his service-
connected right knee disorder.

The veteran was re-examined by VA in September 1997.  He 
referred to his history of an injury to the right thumb and 
right little toe.  He also stated that he had fallen in 1951 
after his knee had given way, injuring his right shoulder.  
Despite his belief that he had dislocated his shoulder, he 
indicated that he had not sought any treatment at that time.  
The objective examination noted a solid fusion of the 
interphalangeal joint of the thumb with no motion.  There was 
moderate tenderness to this area.  Sensation appeared to be 
intact to light touch and grip strength was normal.  The 
thumb was noted to be fused in a functional position.  An x-
ray showed fusion of the interphalangeal joint.  The right 
shoulder displayed tenderness to palpation over the right 
sternoclavicular joint with some prominence of the clavicle.  
He was tender over the supraspinatus and posterior cuff 
musculature.  Active elevation was limited to about 80 
degrees due to pain; external rotation was to 30 degrees; and 
internal rotation was to the iliac crest.  He displayed 5/5 
motor strength in the biceps, triceps and deltoids.  There 
was a positive impingement sign.  An x-ray showed no bony 
abnormalities other than some arthritis which could be 
associated with age, with some possible traumatic component.  
The examination of the right foot revealed the presence of a 
bony prominence over the proximal phalange of the right 
little toe.  There was no skin breakdown, calluses or other 
deformities.  He indicated no problems with shoe wear.  An x-
ray showed evidence of a previous intraarticular fracture of 
the right little toe.  The impressions were sternoclavicular 
injury to the right shoulder, occasionally symptomatic; 
fracture of the right thumb, with associated fusion, loss of 
motion and occasional pain; and history of fracture of the 
right little toe, with no significant abnormalities.

In March 1998, the examiner provided an addendum to the 
September 1997 VA examination, in which it was opined that 
the likely etiology of the veterans falls was his 
longstanding vertigo.


ANALYSIS

After a careful review of the evidence of record, it is found 
that entitlement to service connection for right thumb, right 
shoulder and right foot disorders is not warranted.  The 
objective evidence of record indicated that the veteran 
currently suffers from the residuals of injuries to his right 
thumb (which occurred in January 1991 when he slipped on some 
ice), to his right shoulder (which he claimed originally 
occurred in 1951) and to his right foot (which a lay 
statement indicated had occurred in October 1969 after his 
leg buckled).  Clearly, there is no evidence in the file to 
suggest that any of these injuries occurred in service.  
Rather, the veteran has argued solely that his service-
connected right knee disability has caused him to fall, which 
resulted in these injuries.  However, the available records 
concerning these injuries do not refer to his right knee 
playing any role in his falls.  While a 1970 lay statement 
referred to the veteran stubbing his toe after his leg 
buckled, it is noted that this statement was made by a 
layperson, who was not competent to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, while this individual could 
state what was actually witnessed, no opinion that an 
unstable knee joint had caused a fall that resulted in the 
development of a chronic foot disorder could be rendered by 
this individual since this would require medical expertise.  
It is further noted that this statement did not indicate that 
the correspondent had actually witnessed this alleged injury 
to the veterans toe.  Therefore, this statement cannot be 
relied upon in making a determination as to whether the 
veterans service-connected right knee disability played a 
causative role in the development of a right foot disorder.  
Furthermore, the February 1995 VA examination had found no 
undue laxity of the service-connected right knee.  However, 
the evidence does show that he suffers from longstanding 
vertigo.  After a review of the entire claims file, the VA 
examiner offered an opinion in March 1998 that the most 
likely etiology of the veterans falls was this vertigo; no 
mention was made of the right knee disorder playing any role 
in his ambulation problems.

The appellants representative has argued that the veterans 
service-connected right knee disorder has aggravated his 
claimed vertigo (which has been diagnosed as Menieres 
syndrome), causing injuries to the right thumb, right 
shoulder and right foot.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  However, as previously noted, the February 1995 VA 
examination had found no undue laxity of the right knee.  
Moreover, the VA examiner in March 1998 clearly excluded the 
right knee as causing or contributing to his instability, 
when it was opined that the most likely etiology of his falls 
was his nonservice-connected vertigo.

Based on the foregoing, it is found that the preponderance of 
the evidence is against the veterans claims for service 
connection for right thumb, right shoulder and right foot 
disorders.


ORDER

Service connection for right thumb, right shoulder and right 
foot disorders is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
